Exhibit 10.4

 

GUARANTY

 

This GUARANTY, dated as of June ___, 2018 (this “Guaranty”), is made by
MoviePass, Inc., a Delaware corporation (“MoviePass”), and each direct and
indirect Subsidiary of MoviePass who shall hereafter become a party hereto as
provided for in Section 6(b) (together with MoviePass, each a “Guarantor”, and
collectively, the “Guarantors”), in favor of [_________] (together with its
successors, assigns, endorsees and transferees, “Buyer”).

 

W I T N E S S E T H :

 

WHEREAS, Helios and Matheson Analytics Inc., a Delaware corporation (the
“Company”), Buyer and each other investor listed on the Schedule of Buyers
attached thereto (together with Buyer, the “Buyers”) are parties to the
Securities Purchase Agreement, dated as of _________, 2018 (as amended,
restated, extended, replaced or otherwise modified from time to time, the
“Securities Purchase Agreement”), pursuant to which the Company shall be
required to sell, and the Buyers shall purchase or have the right to purchase
the “Notes” issued pursuant thereto (as such Notes may be amended, modified,
supplemented, extended, renewed, restated, exchanged, replaced or otherwise
modified from time to time in accordance with the terms thereof, collectively,
the “Notes”);

 

WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute
and deliver to each Buyer, a guaranty guaranteeing all of the obligations of the
Company under the Securities Purchase Agreement, the Notes and the other
Transaction Documents (as defined below); and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Guarantor hereby agrees with each Buyer as follows:

 

SECTION 1. Definitions. Reference is hereby made to the Securities Purchase
Agreement and the Notes for a statement of the terms thereof. All terms used in
this Guaranty and the recitals hereto which are defined in the Securities
Purchase Agreement or the Notes, and which are not otherwise defined herein
shall have the same meanings herein as set forth therein. In addition, the
following terms when used in the Guaranty shall have the meanings set forth
below:

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Buyer” or “Buyers” shall have the meaning set forth in the recitals hereto.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

 

“Collateral” means the Investor Note of the Buyer.

 

“Commencement Notice” means a written notice, given by any Holder to the other
Holders in accordance with the notice provisions set forth in the Securities
Purchase Agreement, pursuant to which such Holder notifies the other Holders of
the existence of one or more Events of Default and of such Holder’s intent to
commence the exercise of one or more of the remedies provided for under this
Guaranty, which notice shall incorporate a reasonably detailed description of
each Event of Default (as defined in each Note) then existing and of the
remedial action proposed to be taken.

 





 

 

“Company” shall have the meaning set forth in the recitals hereto.

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2 of this
Guaranty.

 

“Guarantor” or “Guarantors” shall have the meaning set forth in the preamble
hereto.

 

“Holder” or “Holders” shall mean any holder of Notes, from time to time (other
than the Company, any Guarantor or any of its Subsidiaries).

 

“Indemnified Party” shall have the meaning set forth in Section 14(a) of this
Guaranty.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Judgement Conversion Date” shall have the meaning set forth in Section 16 of
this Guaranty.

 

“Judgement Currency” shall have the meaning set forth in Section 16 of this
Guaranty.

 

“Notes” shall have the meaning set forth in the recitals hereto.

 

“Obligations” means the following obligations (whether direct or indirect,
absolute or contingent, and whether now existing or hereafter incurred): (i)(A)
the payment by the Company, as and when due and payable (by scheduled maturity,
required prepayment, acceleration, demand or otherwise), of all amounts from
time to time owing by it in respect of the Securities Purchase Agreement, the
Notes and the other Transaction Documents, and (B) in the case of the
Guarantors, the payment by such Guarantors, as and when due and payable of all
Guaranteed Obligations under this Guaranty, including, without limitation, in
both cases, (1) all principal of, interest, make-whole and other amounts on the
Notes (including, without limitation, all interest, make-whole and other amounts
that accrues after the commencement of any Insolvency Proceeding of any
Transaction Party, whether or not the payment of such interest is enforceable or
is allowable in such Insolvency Proceeding), and (2) all fees, interest,
premiums, penalties, contract causes of action, costs, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any of the Transaction Documents; and (ii) the due performance and
observance by each Transaction Party of all of its other obligations from time
to time existing in respect of any of the Transaction Documents, including
without limitation, with respect to any conversion or redemption rights of the
Holders under the Notes.

 

“Obligation Currency” shall have the meaning set forth in Section 16 of this
Guaranty.

 

“Other Taxes” shall have the meaning set forth in Section 13(a)(iv) of this
Guaranty.

 

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all of the Guaranteed Obligations.

 

“Permitted Holder” means, with respect to the exercise of any remedy provided
for under this Guaranty, any Holder that has delivered a Commencement Notice
with respect to the exercise of such remedy to the other Holders and has not
received a Veto Notice with respect thereto within the Veto Period.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 



 2 

 

 

“Required Holders” shall have the meaning as set forth in Section 9(e) of the
Securities Purchase Agreement.

 

“Securities Purchase Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Subsidiary” means any Person in which a Guarantor directly or indirectly, (i)
owns any of the outstanding Capital Stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “Subsidiaries”.

 

“Taxes” shall have the meaning set forth in Section 13(a) of this Guaranty.

 

“Transaction Documents” shall have the meaning set forth in Section 3(b) of the
Securities Purchase Agreement.

 

“Transaction Party” means the Company and each Guarantor, collectively,
“Transaction Parties”.

 

“Veto Notice” means, with respect to any Commencement Notice (other than a
Commencement Notice as to which the Veto Period does not apply), a written
notice given by any Required Holder(s) to the other Holders in accordance with
the notice provisions set forth herein pursuant to which such Holder notifies
the other Holders of its objection to the commencement of the remedial action
specified in such Commencement Notice and certifies that, to the best of its
knowledge, it is the Required Holder(s); provided, that if the Required
Holder(s) gives a Veto Notice to any Holder, the Required Holder(s) shall give a
Veto Notice to each other Holder such that no Holder’s rights under any of the
Guaranties (as defined in the Securities Purchase Agreement) (including this
Guaranty) shall be disproportionately affected.

 

“Veto Period” means, with respect to any Commencement Notice (other than a
Commencement Notice given by a Required Holder at a time when such Required
Holder is the only Required Holder), the period of ten (10) consecutive calendar
days following the delivery of such Commencement Notice to the Holders (it being
understood and agreed that there shall be no Veto Period with respect to a
Commencement Notice given by a Required Holder at a time when such Required
Holder is the only Required Holder).

 

SECTION 2. Guaranty.

 

(a) The Guarantors, jointly and severally, hereby unconditionally and
irrevocably, guaranties to the Buyer, for the benefit of the Buyer, the punctual
payment, as and when due and payable, by stated maturity or otherwise, of all
Obligations, including, without limitation, all principal, interest, make-whole
and other amounts that accrue after the commencement of any Insolvency
Proceeding of the Company or any Guarantor, whether or not the payment of such
interest, make-whole and/or other amounts are enforceable or are allowable in
such Insolvency Proceeding, and all fees, interest, premiums, penalties, causes
of actions, costs, commissions, expense reimbursements, indemnifications and all
other amounts due or to become due under any of the Transaction Documents or
under any document issued in exchange for any Transaction Document (all of the
foregoing collectively being the “Guaranteed Obligations”), and agrees to pay
any and all costs and expenses (including reasonable counsel fees and expenses)
incurred by the Buyer in enforcing any rights under this Guaranty or any other
Transaction Document. Without limiting the generality of the foregoing, each
Guarantor’s liability hereunder shall extend to all amounts that constitute part
of the Guaranteed Obligations and would be owed by the Company to the Buyer
under the Securities Purchase Agreement or the Notes but for the fact that they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Transaction Party.

 

(b) Each Guarantor, and by its acceptance of this Guaranty and the Buyer, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Guaranteed Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal, provincial, state, or other applicable law to the extent
applicable to this Guaranty and the Guaranteed Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Buyer and the Guarantors
hereby irrevocably agree that the Guaranteed Obligations of each Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the Guaranteed Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.

 



 3 

 

 

SECTION 3. Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a) The Guarantors, jointly and severally, guaranty that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Buyer with respect thereto. The obligations of each Guarantor
under this Guaranty are independent of the Guaranteed Obligations, and a
separate action or actions may be brought and prosecuted against any Guarantor
to enforce such obligations, irrespective of whether any action is brought
against any Transaction Party or whether any Transaction Party is joined in any
such action or actions. The liability of any Guarantor under this Guaranty shall
be as a primary obligor (and not merely as a surety) and shall be irrevocable,
absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives, to the extent permitted by law, any defenses it may now or
hereafter have in any way relating to, any or all of the following:

 

(i) any lack of validity or enforceability of any Transaction Document;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party, waiver of any event of
default or other breach of any Transaction Document, or extension of the
maturity of any Guaranteed Obligations or otherwise;

 

(iii) any taking, exchange, release or non-perfection of any Collateral;

 

(iv) any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

 

(v) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Transaction Party;

 

(vi) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Transaction
Party under the Transaction Documents or any other assets of any Transaction
Party or any of its Subsidiaries;

 

(vii) any failure of Buyer to disclose to any Transaction Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Transaction Party now or
hereafter known to Buyer (each Guarantor waiving any duty on the part of Buyer
to disclose such information);

 

(viii) taking any action in furtherance of the release of any Guarantor or any
other Person that is liable for the Obligations from all or any part of any
liability arising under or in connection with any Transaction Document without
the prior written consent of the Buyer; or

 

(ix) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Buyer that
might otherwise constitute a defense available to, or a discharge of, any
Transaction Party or any other guarantor or surety.

 

(b) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Buyer, or any other Person upon
the insolvency, bankruptcy or reorganization of any Transaction Party or
otherwise, all as though such payment had not been made.

 



 4 

 

 

(c) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the respective Maturity Date (as defined in each Note) of each Note (other than
Payment in Full of the Guaranteed Obligations) and (ii) be binding upon each
Guarantor and its respective successors and assigns. This Guaranty shall inure
to the benefit of and be enforceable by the Buyer and its successor, and
permitted pledgee, transferee and assigns. Without limiting the generality of
the foregoing sentence, the Buyer may pledge, assign or otherwise transfer all
or any portion of its rights and obligations under and subject to the terms of
any Transaction Document to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to the
Buyer herein or otherwise, in each case as provided in the Securities Purchase
Agreement or such Transaction Document.

 

SECTION 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, protest, notice of acceptance and any other
notice or formality of any kind with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Buyer exhaust any
right or take any action against any Transaction Party or any other Person or
any Collateral. Each Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated herein and that
the waiver set forth in this Section 4 is knowingly made in contemplation of
such benefits. The Guarantors hereby waive any right to revoke this Guaranty,
and acknowledge that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future. Without limiting
the foregoing, to the extent permitted by applicable law, each Guarantor hereby
unconditionally and irrevocably waives (a) any defense arising by reason of any
claim or defense based upon an election of remedies by the Buyer that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Transaction Parties, any other guarantor or any other Person or any
Collateral, and (b) any defense based on any right of set-off or counterclaim
against or in respect of the Guaranteed Obligations of such Guarantor hereunder.
Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Buyer to disclose to such Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Transaction Party or any of
its Subsidiaries now or hereafter known by the Buyer.

 

SECTION 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Buyer against any Transaction
Party or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Transaction
Party or any other guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security solely on account of
such claim, remedy or right, unless and until there has been Payment in Full of
the Guaranteed Obligations. If any amount shall be paid to a Guarantor in
violation of the immediately preceding sentence at any time prior to Payment in
Full of the Guaranteed Obligations and all other amounts payable under this
Guaranty, such amount shall be held in trust for the benefit of the Buyer and
shall forthwith be paid to the Buyer to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Transaction
Document, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (a) any Guarantor
shall make payment to the Buyer of all or any part of the Guaranteed
Obligations, and (b) there has been Payment in Full of the Guaranteed
Obligations, the Buyer will, at such Guarantor’s request and expense, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment by such Guarantor.

 



 5 

 

 

SECTION 6. Representations, Warranties and Covenants.

 

(a) Each Guarantor hereby represents and warrants as of the date first written
above as follows:

 

(i) such Guarantor (A) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the signature pages
hereto, (B) has all requisite corporate, limited liability company or limited
partnership power and authority to conduct its business as now conducted and as
presently contemplated and to execute, deliver and perform its obligations under
this Guaranty and each other Transaction Document to which such Guarantor is a
party, and to consummate the transactions contemplated hereby and thereby and
(C) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary
except where the failure to be so qualified (individually or in the aggregate)
would not result in a Material Adverse Effect (as defined in the Securities
Purchase Agreement).

 

(ii) The execution, delivery and performance by such Guarantor of this Guaranty
and each other Transaction Document to which such Guarantor is a party (A) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (B) do not and will not contravene its charter,
articles, certificate of formation or by-laws, its limited liability company or
operating agreement or its certificate of partnership or partnership agreement,
as applicable, or any applicable law or any contractual restriction binding on
such Guarantor or its properties do not and will not result in or require the
creation of any lien, security interest or encumbrance (other than pursuant to
any Transaction Document) upon or with respect to any of its properties, and (C)
do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to it or its operations or any of
its properties.

 

(iii) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required in
connection with the due execution, delivery and performance by such Guarantor of
this Guaranty or any of the other Transaction Documents to which such Guarantor
is a party (other than expressly provided for in any of the Transaction
Documents).

 

(iv) This Guaranty has been duly executed and delivered by each Guarantor and
is, and each of the other Transaction Documents to which such Guarantor is or
will be a party, when executed and delivered, will be, a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as may be limited by the Bankruptcy Code or
other applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, suretyship or similar laws and equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

(v) There is no pending or, to the best knowledge of such Guarantor, threatened
action, suit or proceeding against such Guarantor or to which any of the
properties of such Guarantor is subject, before any court or other Governmental
Authority or any arbitrator that (A) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (B) relates to this Guaranty or
any of the other Transaction Documents to which such Guarantor is a party or any
transaction contemplated hereby or thereby.

 

(vi) Such Guarantor (A) has read and understands the terms and conditions of the
Securities Purchase Agreement, the Notes and the other Transaction Documents,
and (B) now has and will continue to have independent means of obtaining
information concerning the affairs, financial condition and business of the
Company and the other Transaction Parties, and has no need of, or right to
obtain from the Buyer, any credit or other information concerning the affairs,
financial condition or business of the Company or the other Transaction Parties.

 

(vii) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.

 

(b) As of the date hereof, MoviePass represents that it has no direct or
indirect Subsidiaries, and therefore, as of the date hereof, MoviePass is the
sole Guarantor. After the date hereof, and simultaneously with the acquisition
or formation of any direct or indirect Subsidiary by MoviePass, MoviePass shall
cause each such Subsidiary to execute and deliver to the Buyer a joinder to this
Guaranty (in the form reasonably acceptable to Buyer) under which such
Subsidiary shall agree to join this Guaranty as a Guarantor hereunder and be
bound by each of the terms and conditions hereof.

 



 6 

 

 

SECTION 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Buyer may, and is hereby authorized to, at any time
and from time to time, without notice to the Guarantors (any such notice being
expressly waived by each Guarantor) and to the fullest extent permitted by law,
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by the Buyer to or for the credit or the account of any Guarantor against any
and all obligations of the Guarantors now or hereafter existing under this
Guaranty or any other Transaction Document, irrespective of whether or not the
Buyer shall have made any demand under this Guaranty or any other Transaction
Document and although such obligations may be contingent or unmatured. The Buyer
agrees to notify the relevant Guarantor promptly after any such set-off and
application made by the Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Buyer under this Section 7 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyer may
have under this Guaranty or any other Transaction Document in law or otherwise.

 

SECTION 8. Limitation on Guaranteed Obligations.

 

(a) Notwithstanding any provision herein contained to the contrary, each
Guarantor’s liability hereunder shall be limited to an amount not to exceed as
of any date of determination the greater of:

 

(i) the amount of all Guaranteed Obligations, plus interest thereon at the
applicable Interest Rate and any applicable Late Charges (each as defined in
each Note) as specified in the Note; and

 

(ii) the amount which could be claimed by the Buyer from any Guarantor under
this Guaranty without rendering such claim voidable or avoidable under the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law after taking
into account, among other things, Guarantor’s right of contribution and
indemnification.

 

(b) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty hereunder or affecting the rights and remedies of
the Buyer hereunder or under applicable law.

 

(c) No payment made by the Company, any Guarantor, any other guarantor or any
other Person or received or collected by the Buyer from the Company, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Guaranteed Obligations or
any payment received or collected from such Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of such Guarantor hereunder until after all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
Paid in Full.

 

SECTION 9. Limitation on Actions of Buyer.

 

(a) Notwithstanding anything in this Guaranty to the contrary, the Buyer hereby
acknowledges and agrees that it will not exercise any remedy or enforce any
obligation hereunder unless the Buyer is a Permitted Holder (provided that the
foregoing shall not prevent the Buyer from commencing or participating in any
Insolvency Proceeding or taking any action (other than with respect to this
Guaranty) to enforce the payment or performance of any Guarantor’s obligations
under this Guaranty).

 



 7 

 

 

(b) The Buyer hereby agrees and acknowledges that no other Buyer (nor the
Required Holder(s)) has agreed to act for it as an administrative or collateral
agent, and each Buyer is and shall remain solely responsible for the enforcement
of this Guaranty and the attachment, perfection and priority of all Liens (as
defined in the Securities Purchase Agreement) created by any Security Document
(as defined in the Securities Purchase Agreement). No Buyer shall have by reason
of this Agreement or any other Transaction Document an agency or fiduciary
relationship with any other Buyer. No Buyer (which term, as used in this
sentence, shall include reference to each Buyer’s officers, directors,
employees, attorneys, agents and affiliates and to the officers, directors,
employees, attorneys and agents of such Buyer’s affiliates) shall: (i) have any
duties or responsibilities except those expressly set forth in this Guaranty,
the Securities Purchase Agreement and the other Security Documents (as defined
in the Securities Purchase Agreement) or (ii) be required to take, initiate or
conduct any enforcement action (including any litigation, foreclosure or
collection proceedings hereunder or under any of the other Security Documents).
Without limiting the foregoing, no Buyer or Holder shall have any right of
action whatsoever against any other Buyer or Holder as a result of such Buyer or
Holder acting or refraining from acting hereunder or under any of the Security
Documents except as a result and to the extent of losses caused by such Buyer’s
or Holder’s actual gross negligence or willful misconduct (it being understood
and agreed by each Buyer that the delivery by Required Holders of one or more
Veto Notices shall not be deemed to be or construed as gross negligence or
willful misconduct on the part of the Buyer or Holder delivering any such Veto
Notice). No Buyer or Holder assumes any responsibility for any failure or delay
in performance or breach by any Transaction Party or any other Buyer or Holder
of its obligations under this Agreement or any other Transaction Document. No
Buyer makes to any other Buyer any express or implied warranty, representation
or guarantee with respect to any obligations, Collateral, Transaction Document
or Transaction Party. No Buyer or Holder nor any of its officers, directors,
employees, attorneys or agents shall be responsible to any other Buyer or Holder
or any of its officers, directors, employees, attorneys or agents for: (i) any
recitals, statements, information, representations or warranties contained in
any of the Transaction Documents or in any certificate or other document
furnished pursuant to the terms hereof; (ii) the execution, validity,
genuineness, effectiveness or enforceability of any of the Transaction
Documents; (iii) the validity, genuineness, enforceability, collectability,
value, sufficiency or existence of any Collateral, or the attachment, perfection
or priority of any Lien (as defined in the Note) therein; or (iv) the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Transaction Party. No Buyer or Holder,
nor any of their respective officers, directors, employees, attorneys or agents
shall have any obligation to any other Buyer or Holder to ascertain or inquire
into the existence of any default or Event of Default, the observance or
performance by any Transaction Party of any of the duties or agreements of such
Transaction Party under any of the Transaction Documents or the satisfaction of
any conditions precedent contained in any of the Transaction Documents.

 

SECTION 10. Notices, Etc. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Guaranty must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an nationally recognized overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
All notices and other communications provided for hereunder shall be sent, if to
any Guarantor, to the Company’s address and/or facsimile number, or if to the
Buyer, to it at its respective address and/or facsimile number, each as set
forth on the signature page of such party hereto or in (or as subsequently
updated pursuant to) Section 9(f) of the Securities Purchase Agreement, as
applicable.

 

SECTION 11. Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Guaranty shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each Guarantor hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim, obligation or defense that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under Section 9(f) of the Securities Purchase Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Nothing contained herein
shall be deemed or operate to preclude the Buyer from bringing suit or taking
other legal action against any Guarantor in any other jurisdiction to collect on
a Guarantor’s obligations or to enforce a judgment or other court ruling in
favor of the Buyer.

 

SECTION 12. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 



 8 

 

 

SECTION 13. Taxes.

 

(a) All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim,
withholding, deduction or other defense. Without limiting the foregoing, all
such payments shall be made free and clear of and without deduction or
withholding for any present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of the Buyer by the jurisdiction in which the
Buyer is organized or where it has its principal lending office (all such
nonexcluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities, collectively or individually, “Taxes”). If any Guarantor shall be
required to deduct or to withhold any Taxes from or in respect of any amount
payable hereunder or under any other Transaction Document:

 

(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to the Buyer pursuant to this sentence) the Buyer receives an
amount equal to the sum it would have received had no such deduction or
withholding been made,

 

(ii) such Guarantor shall make such deduction or withholding,

 

(iii) such Guarantor shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and

 

(iv) as promptly as possible thereafter, such Guarantor shall send the Buyer an
official receipt (or, if an official receipt is not available, such other
documentation as shall be satisfactory to the Buyer, as the case may be) showing
payment. In addition, each Guarantor agrees to pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery, registration or enforcement of, or otherwise with respect to, this
Guaranty or any other Transaction Document (collectively, “Other Taxes”).

 

(b) Each Guarantor hereby indemnifies and agrees to hold each Indemnified Party
harmless from and against Taxes or Other Taxes (including, without limitation,
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section 13) paid by any Indemnified Party as a result of any payment made
hereunder or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, this Guaranty or any other Transaction Document, and
any liability (including penalties, interest and expenses for nonpayment, late
payment or otherwise) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be paid within thirty (30) days from the date on which the
Buyer makes written demand therefor, which demand shall identify the nature and
amount of such Taxes or Other Taxes.

 

(c) If any Guarantor fails to perform any of its obligations under this Section
13, such Guarantor shall indemnify the Buyer for any taxes, interest or
penalties that may become payable as a result of any such failure. The
obligations of the Guarantors under this Section 13 shall survive the
termination of this Guaranty and the payment of the Obligations and all other
amounts payable hereunder.

 

SECTION 14. Indemnification.

 

(a) Without limitation of any other obligations of any Guarantor or remedies of
the Buyer under this Guaranty or applicable law, except to the extent resulting
from such Indemnified Party’s gross negligence or willful misconduct, as
determined by a final judgment of a court of competent jurisdiction no longer
subject to appeal, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Buyer and each of their
affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Transaction Party enforceable
against such Transaction Party in accordance with their terms.

 



 9 

 

 

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
or any fiduciary duty or obligation to any of the Guarantors or any of their
respective affiliates or any of their respective officers, directors, employees,
agents and advisors, and each Guarantor hereby agrees not to assert any claim
against any Indemnified Party on any theory of liability, for special, indirect,
consequential, incidental or punitive damages arising out of or otherwise
relating to the facilities, the actual or proposed use of the proceeds of the
advances, the Transaction Documents or any of the transactions contemplated by
the Transaction Documents.

 

SECTION 15. Miscellaneous.

 

(a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Buyer, at
such address specified by the Buyer from time to time by notice to the
Guarantors.

 

(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by each Guarantor and the Required
Holder(s), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(c) No failure on the part of the Buyer to exercise, and no delay in exercising,
any right or remedy hereunder or under any other Transaction Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder or under any Transaction Document preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Buyer provided herein and in the other Transaction Documents are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law. The rights and remedies of the Buyer under any Transaction
Document against any party thereto are not conditional or contingent on any
attempt by the Buyer to exercise any of its rights or remedies under any other
Transaction Document against such party or against any other Person.

 

(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

(e) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the respective Maturity Date of each Note (other than Payment in Full of the
Guaranteed Obligations) and (ii) be binding upon each Guarantor and its
respective successors and assigns. This Guaranty shall inure, together with all
rights and remedies of the Buyer hereunder, to the benefit of and be enforceable
by the Buyer and its successor, and permitted pledgee, transferee and assigns.
Without limiting the generality of the foregoing sentence, the Buyer may pledge,
assign or otherwise transfer all or any portion of its rights and obligations
under and subject to the terms of the Securities Purchase Agreement or any other
Transaction Document to any other Person in accordance with the terms thereof,
and such other Person shall thereupon become vested with all the benefits in
respect thereof granted to the Buyer (as applicable) herein or otherwise, in
each case as provided in the Securities Purchase Agreement or such Transaction
Document. None of the rights or obligations of any Guarantor hereunder may be
assigned or otherwise transferred without the prior written consent of each
Buyer.

 

(f) This Guaranty and the other Transaction Documents reflect the entire
understanding of the transaction contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, entered into
before the date hereof.

 

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Guaranty for any other purpose.

 

(h) This Guaranty is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, other than the
Required Holders with respect to Section 9 above and the related definitions set
forth herein.

 



 10 

 

 

SECTION 16. Currency Indemnity.

 

If, for the purpose of obtaining or enforcing judgment against Guarantor in any
court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 16 referred to
as the “Judgment Currency”) an amount due under this Guaranty in any currency
(the “Obligation Currency”) other than the Judgment Currency, the conversion
shall be made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of courts of the jurisdiction that will give effect to
such conversion being made on such date, or (b) the date on which the judgment
is given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 16 being hereinafter in this Section 16 referred to as the “Judgment
Conversion Date”).

 

If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantors shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from the Guarantors under this Section 16 shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Guaranty.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



 11 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 

  GUARANTOR:       MOVIEPASS, INC.         By:       Name: J. Mitchell Lowe    
Title:   Chief Executive Officer       ADDRESS:  175 Varick Street, New York,
New York 10012

 

[Signatures continue on following page]

 





 

 

ACCEPTED BY:

 

[______________________________],

as Buyer

 

By:       Name:     Title:  

 

ADDRESS:

 

           

 

ACKNOWLEDGED AND AGREED WITH RESPECT TO SECTION 9 HEREIN BY:

 

BUYER

as the Required Holder

 

By:       Name:     Title:  

 

[Signature page to Guaranty]

 

13

 

